  Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 1 of 38



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


IN RE: TK BOAT RENTALS, LLC, as                                CIVIL ACTION
owner and operator of the M/V Miss Ida,
for exoneration from or limitation of                          NO. 17-1545
liability                                                      c/w 17-2446 and 17-3657

                                                               SECTION M (4)


                                  ORDER & REASONS

     Before the Court are the following motions:

     (1) the motion of defendants Andre Boudreau and GEICO Marine Insurance Company
  (“GEICO”) for summary judgment on their crossclaim against defendant Allianz Global
  Corporate and Specialty Marine Insurance Company (“AGCS”) for insurance coverage.1
  AGCS opposes the motion,2 Boudreau and GEICO file a reply in support of the motion,3
  and AGCS files a surreply;4
      (2) AGCS’s motion for summary judgment on its crossclaim against GEICO for
  insurance coverage.5 GEICO opposes the motion,6 and AGCS files a reply in support of
  the motion;7
      (3) GEICO’s motion to strike certain of AGCS’s summary judgment exhibits.8 AGCS
  opposes the motion,9 GEICO files a reply in support of the motion,10 and AGCS files a
  surreply;11 and
      (4) a motion of Extreme Fishing, LLC (“Extreme Fishing”) for summary judgment on
  its right to limitation of liability,12 to which claimants respond in opposition,13 and in
  further support of which Extreme Fishing replies.14




     1
       R. Doc. 192.
     2
       R. Doc. 195.
     3
       R. Doc. 201.
     4
       R. Doc. 205.
     5
       R. Doc. 211.
     6
       R. Doc. 213.
     7
       R. Doc. 221.
     8
       R. Doc. 219.
     9
       R. Doc. 224.
     10
        R. Doc. 229.
     11
        R. Doc. 235.
     12
        R. Doc. 247.
     13
        R. Docs. 251, 253, 254.
     14
        R. Doc. 257.

                                              1
     Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 2 of 38



Having considered the parties’ memoranda and the applicable law, the Court issues this Order &

Reasons.

I.      BACKGROUND

        This case arises out of a boating accident. Patrick Beck booked a fishing trip out of Venice,

Louisiana, with Extreme Fishing through Troy Wetzel, Extreme Fishing’s founder and sole

member,15 for February 12, 2017.16 Wetzel generally books fishing trips by phone and hires a

captain to operate one of the boats that he owns and leases to Extreme Fishing.17 For Beck’s trip,

Wetzel hired Boudreau, a licensed captain18 whom he had observed at work on scores of occasions

over the course of three or four years, to captain Wetzel’s M/V Kingfish.19 However, on February

11, 2017, the M/V Kingfish became inoperable when its port propeller inexplicably spun off into

the marsh on another fishing trip.20 As a consequence, instead of using the M/V Kingfish for Beck’s

trip, Wetzel asked whether Boudreau could secure another vessel. Knowing that Chase St. Clair

owned a fishing vessel, Boudreau received permission to use the M/V Super Strike for the trip.21

        On the morning of February 12, 2017, Boudreau captained the M/V Super Strike for

passengers Beck, his minor son, C.D.B., Justin McCarthy, Michael Harrell (collectively,

“Plaintiffs”), Tracy Edwards, and Charles “Nick” Siria.22 Upon leaving the Venice Marina, fog




        15
            R. Docs. 107-6 at 1; 112-8 at 1; 113-1 at 1.
        16
            R. Doc. 1 at 3 (Case No. 17-2446).
         17
            R. Doc. 247-2 at 18-24.
         18
            Since June 5, 2014, Boudreau has held a U.S. Coast Guard license as operator of uninspected passenger
vessels as defined in 46 U.S.C. § 2101(42)(B) upon near coastal waters not more than 100 miles offshore. R. Doc.
247-3 at 94, 100.
         19
            R. Docs. 87 at 6; 56-1 at 4-5, 8; 247-2 at 14, 16.
         20
            R. Doc. 192-1 at 2. Boudreau and Wetzel testified that they did not know why the propeller broke. R.
Docs. 192-2 at 4; 192-3 at 2-3. Wetzel said the boat was “in great condition” and “working perfect the day before.”
R. Doc. 192-3 at 2-3.
         21
            R. Docs. 186 at 2, 11; 192-3 at 4; 192-10 at 1; 247-2 at 19-21; 247-3 at 23-24. This Court previously
determined that Extreme Fishing was the demise or bareboat charterer for the fishing trip. R. Doc. 186 at 8-17.
         22
            R. Doc. 191. The Court previously dismissed the claims asserted by Tracy Edwards and Charles “Nick”
Siria. R. Docs. 84, 103.

                                                        2
     Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 3 of 38



limited visibility to approximately 50 to 75 yards.23 Boudreau operated boats in similar conditions

approximately 15 to 20 times per year.24 His hired deckhand, Mitchell Rogers, acted as lookout

for the trip while Boudreau navigated using radar.25 Boudreau testified in his deposition that he

had expected the fog but that he was not concerned about visibility conditions.26 The M/V Super

Strike’s lights were operational and illuminated for the trip.27

         To access the Gulf of Mexico, Boudreau planned to leave the Venice Marina, enter the

Mississippi River from an area known as “The Jump,” proceed downriver off the right descending

bank (the West Bank), and then cross the river to the East Bank just south of Andres Pond so as to

avoid an area of known dredging activity and to exit the river and enter the Gulf through Pass a

Loutre.28 Before crossing the river, the M/V Super Strike’s port engine had stalled between four

and six times.29 Boudreau testified that, after the third time, he called St. Clair to inquire about the

condition of the engine, but could not reach him.30 Boudreau further testified that he was able to

restart the engine each time after it stalled,31 and that both engines were operational as he crossed

the river.32 The passengers testified that only the starboard engine was fully operational as they

crossed the river.33

         As the M/V Super Strike entered the Mississippi River, Boudreau testified that visibility

was approximately 20 yards due to fog, and that visibility ranged between 10 and 20 yards



         23
              R. Doc. 247-3 at 26.
         24
              Id. at 68.
           25
              Id. at 29.
           26
              Id. at 26-27, 68-69.
           27
              See R. Docs. 247-6 at 1; 251-7 at 2; 253-1 at 1; 254-1 at 1.
           28
              R. Doc. 247-3 at 44-45.
           29
              Boudreau testified that it stalled as many as four times, id. at 35-40, 44, whereas the passengers testified
that it stalled as many as six times. See R. Doc. 253-5 (excerpting deposition testimony of Harrell, Siria, McCarthy,
and Edwards).
           30
              R. Doc. 247-3 at 39-40.
           31
              Id. at 35, 40.
           32
              Id. at 47. Rogers also testified that both engines were operational as they crossed. R. Doc. 251-5 at 3.
           33
              R. Doc. 253-5.

                                                            3
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 4 of 38



throughout the remainder of the voyage.34 About three-quarters of the way across the river,

Boudreau observed an unidentified object appear and then disappear on his radar, which prompted

him to reduce his speed.35 Boudreau then observed another radar contact, what he later learned to

be the M/V Miss Ida, proceeding in a westerly direction. Based on the radar signals, Boudreaux

believed that the M/V Miss Ida was then crossing the river heading to the West Bank.36 Boudreaux

testified that, by then, he had reduced the speed of the M/V Super Strike to about 20 miles per hour

and that visibility was about 15 yards.37 As Boudreau continued to monitor the radar, he noticed

that the M/V Miss Ida was then moving in a northerly, not westerly, direction. Boudreaux testified

that he then put the M/V Super Strike in neutral, assuming that the vessels would pass each other

starboard-to-starboard (with the M/V Super Strike nearer the East Bank).38 About 30 seconds later

according to Boudreaux’s estimate and before he could take evasive action, the M/V Miss Ida

collided with the M/V Super Strike, which had drifted with the current about 75 feet.39 Deckhand

Rogers testified, on the other hand, that the M/V Super Strike was in reverse when the M/V Miss

Ida broke through the fog within 300 yards of the M/V Super Strike.40 Boudreau testified that if

he would have attempted a port-to-port passing, he believed he would have created a head-on

collision.41 Shane Leblanc, captain of the M/V Miss Ida, testified that he never reduced his speed

of 15 to 20 miles per hour from the time he observed the M/V Super Strike on his radar up until

the moment of impact, because he assumed each vessel would turn to starboard to effect a port-to-

port passing.42 Toward this end, Leblanc veered his vessel to starboard, but the M/V Miss Ida


       34
          R. Doc. 247-3 at 42.
       35
          Id. at 51-53, 73.
       36
          Id. at 54-57.
       37
          Id. at 58-59.
       38
          Id. at 59-60, 74.
       39
          Id. at 62-63, 65.
       40
          R. Doc. 251-5 at 5.
       41
          R. Doc. 247-3 at 90.
       42
          R. Doc. 247-5 at 39-42.

                                                 4
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 5 of 38



struck and mounted the starboard bow of the M/V Super Strike at a perpendicular angle.43 Plaintiffs

allege they sustained serious injuries as a result of the accident.44

       On February 23, 2017, TK Boat Rentals, owner and operator of the M/V Miss Ida, filed a

limitation-of-liability action related to the accident.45 On March 24, 2017, Plaintiffs instituted an

action for damages against several defendants, including Extreme Fishing, TK Boat Rentals,

Wetzel, Boudreau, St. Clair, and GEICO (which Plaintiffs allege was St. Clair’s insurer on the date

of the collision).46 On April 19, 2017, St. Clair and Boudreau, owner and operator of the M/V

Super Strike, jointly filed a limitation-of-liability action.47            The two limitation actions and

Plaintiffs’ suit for damages were consolidated into this action.48 Plaintiffs eventually added a claim

against AGCS, the alleged insurer of Wetzel49 and Extreme Fishing.50

       On February 15, 2018, Boudreau and GEICO filed a crossclaim against AGCS, alleging

that AGCS’s policy provided coverage to Boudreau for Extreme Fishing’s use of St. Clair’s

vessel.51 On September 5, 2018, AGCS filed a crossclaim against GEICO, asserting that Extreme

Fishing is entitled to coverage under GEICO’s policy as the bareboat charterer of the M/V Super

Strike, and that AGCS is the excess insurer and entitled to reimbursement from GEICO for all

defense costs incurred to date related to the defense of Extreme Fishing.52 In granting AGCS leave

to file its crossclaim against GEICO, the Court noted that it was not then deciding whether AGCS

had standing to assert the claim.53


       43
          Id. at 39; R. Doc. 251-1 at 17.
       44
          R. Docs. 1 (Case No. 17-2446), 5 & 54 (Case No. 17-1545).
       45
          R. Doc. 1.
       46
          R. Doc. 1 at 7 (Case No. 17-2446).
       47
          R. Doc. 1 (Case No. 17-3657).
       48
          R. Docs. 6 & 16.
       49
          The Court previously dismissed the claims against Wetzel in his individual capacity. R. Doc. 87 at 10.
       50
          R. Docs. 52 & 53.
       51
          R. Doc. 79.
       52
          R. Doc. 190.
       53
          R. Doc. 189 at 4-5.

                                                       5
     Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 6 of 38



         A. The AGCS Policy

         It is undisputed that Wetzel carried an insurance policy issued by AGCS for the M/V

Kingfish that was in effect on the date of the collision.54 The policy defines the term “insured” to

include “persons or organizations using the Watercraft with [Wetzel’s] prior permission.”55 The

AGCS policy provides additional coverage for a “temporary substitute watercraft” as follows:

         2. Temporary Substitute Watercraft – If your Watercraft is out of normal use
         because of a covered loss, we will cover damages you are legally obligated to pay
         for bodily injury or property damage arising from the maintenance, use, or
         control of a temporary substitute Watercraft. The temporary substitute Watercraft
         must be of a similar type, value, and length as the Watercraft that is out of normal
         use. But we do not cover temporary substitute Watercraft being used for any
         purpose other than replacing your Watercraft while it is out of normal use due to a
         covered loss.56

Based upon the foregoing provisions and the allegations of Plaintiffs’ complaint against Boudreau,

the Court previously determined that AGCS has a duty to defend Boudreau.57

         In the section entitled “General Rules and Conditions,” the AGCS policy lists several duties

of the insured purporting to be preconditions to coverage,58 including the insured’s obligations to

report to the insurer any loss or damage within 48 hours after arrival in port, provide notice in

writing of the claim within 60 days of the occurrence, and make the watercraft and other damaged

property available for AGCS’s inspection when reasonably required by AGCS.59 The AGCS

policy also contains an “other insurance” clause that states: “If, at the time of a covered loss or




         54
            R. Docs. 192-11 at 1; 192-7; 195-2; 195-6 at 1.
         55
            R. Docs. 192-7 at 7; 195-2 at 5. The term “insured watercraft” is defined to include “the vessel[] described
on the Declarations Page … owned by the named Insured,” R. Docs. 192-7 at 7; 195-2 at 5, which is the M/V Kingfish.
R. Docs. 192-7 at 3; 195-2 at 1.
         56
            R. Docs. 192-7 at 15; 195-2 at 13 (bolded terms in original).
         57
            R. Doc. 191.
         58
            R. Docs. 192-7 at 17-19; 195-2 at 15-17.
         59
            R. Docs. 192-7 at 19; 195-2 at 17.

                                                           6
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 7 of 38



damage, there is any other insurance that would apply to the property in the absence of this policy,

the insurance under this policy will only apply as excess insurance over the other insurance.”60

       B. The GEICO Policy

       It is also undisputed that St. Clair carried an insurance policy issued by GEICO for the M/V

Super Strike that was in effect on the date of the collision.61 The GEICO policy provides coverage

for a bareboat charterer as follows:

       While the Insured Boat is under Charter Use, then “you”, “your”, “insured”,
       and “insured person” are defined as the Named Insured(s) on the Declarations
       Page and any operator that you designate that holds all required Federal, State, and
       local licenses and permits. While the insured boat is in service as a Bareboat
       Charter …, then “you”, “your”, “insured”, and “insured person” also include
       a charterer operating the insured boat, a licensed captain, a certified instructor, and
       the Management Company named on this endorsement.
       * The definition of Charter Use is deleted in its entirety and replaced with the
       following:
                * is defined as the use of the boat for:
                        - Bareboat Charters,
                        - crewed charters carrying six (6) or less passengers for the purpose
                        of charter fishing, sightseeing, or dinner cruises only.
                All other Commercial use is excluded. 62

Under the policy, the term “bareboat charter” means “a legal bareboat charter as defined by the

United States Coast Guard in the Code of Federal Regulations and any applicable endorsement to

these regulations.”63 The Court has previously ruled as a matter of law that Extreme Fishing was

the bareboat charterer of the M/V Super Strike at the time of the collision.64

       The GEICO policy also contains an “other insurance” clause that states:

       If there is any other available insurance that would apply in the absence of this
       policy, this insurance shall apply as excess over the other insurance. However, with
       respect to Coverage A and Coverage E, the combined amount of available insurance

       60
          R. Docs. 192-7 at 22-23; 195-2 at 20-21.
       61
          R. Docs. 192-10; 195-1; see R. Docs. 192-11 at 2; 195-6 at 2.
       62
          R. Docs. 192-10 at 19; 195-1 at 19 (bolded terms in original).
       63
          R. Docs. 192-10 at 5; 195-1 at 5.
       64
          R. Doc. 186.

                                                        7
      Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 8 of 38



        shall not exceed the applicable limits of this policy for any loss. When this policy
        and any other policy covers on the same basis, either excess or primary, we will
        pay only our share. Our share is the proportion that the Limit of Insurance of our
        policy bears to the total of the limits of all the policies covering on the same basis.

        When this insurance is excess, we will have no duty to defend an insured against
        a claim or suit if any other insurer has a duty to defend an insured against that claim
        or suit.65

II.     PENDING MOTIONS

        A. Insurance Coverage Claims

        Boudreau and GEICO now move for summary judgment against AGCS for insurance

coverage under the AGCS policy issued to Wetzel.66 Boudreau and GEICO contend that the

undisputed facts establish that Boudreau and the M/V Super Strike fall within the express terms of

the “temporary substitute watercraft” clause.67 Further, Boudreau and GEICO contend that any

coverage GEICO owes to Boudreau is excess to AGCS’s coverage under GEICO’s “other

insurance” clause.68 In response, AGCS argues that several disputed facts exist to preclude

coverage for Boudreau under the “temporary substitute watercraft” clause. AGCS first suggests

that GEICO judicially admitted being a co-primary insurer with AGCS in its crossclaim and

discovery answers, and, in any event, AGCS’s policy excludes primary coverage where other

primary insurance exists.69

        In AGCS’s motion, AGCS seeks summary judgment on its crossclaim that GEICO

provides the primary layer of insurance for Extreme Fishing and that AGCS is the excess insurer.70



        65
           R. Docs. 192-10 at 14; 195-1 at 14 (bolded term in original).
        66
           R. Doc. 192.
        67
           R. Doc. 192-1 at 10-18.
        68
           Id. at 19-25. In GEICO’s reply, GEICO also argues that the Court should deem the facts listed in GEICO’s
statement of material facts to be admitted because AGCS’s statement of disputed material facts inadequately responds
to GEICO’s statement under Local Rule 56.2. R. Doc. 201 at 1-2. The Court disagrees; AGCS has supplied “a separate
and concise statement of material facts which [it] contends present a genuine issue” as required by Local Rule 56.2.
        69
           R. Doc. 205.
        70
           R. Doc. 211.

                                                         8
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 9 of 38



GEICO responds that AGCS lacks standing to pursue a coverage claim on behalf of Extreme

Fishing because AGCS is not an insured, additional insured, or third-party beneficiary.71 In reply,

AGCS attaches a declaration of Extreme Fishing’s attorney that purports to evidence Extreme

Fishing’s assignment to AGCS of the insured’s rights against GEICO for payments made or to be

made by AGCS under its policy.72

       GEICO moves to strike AGCS’s reply as impermissibly asserting a new argument and to

strike the exhibits submitted with the reply as incompetent summary judgment evidence.73 AGCS

responds that it had already addressed the assignment-of-rights argument in its original

memorandum in support of its motion for summary judgment, but AGCS does not directly address

GEICO’s contention that the exhibits are inadmissible.74

       B. Limitation of Liability

       Extreme Fishing moves for summary judgment on its right to limit its liability. As the

bareboat charterer of the M/V Super Strike at the time of the collision,75 Extreme Fishing contends

it has a right to limit its liability under 46 U.S.C. § 30505 because no evidence exists to show that

it had privity or knowledge of any of Boudreau’s negligent acts in navigation that caused or

contributed to the collision.76 Extreme Fishing summarizes Boudreau’s credentials, clean record,

and experience in navigating offshore fishing vessels to emphasize that Wetzel, who had observed

Boudreau working for several years, chose a competent captain.77 Furthermore, Extreme Fishing

argues that Boudreau was particularly qualified for this trip because he had operated the M/V Super




       71
          R. Doc. 213.
       72
          R. Doc. 221.
       73
          R. Docs. 219-1 at 1-2; 229.
       74
          R. Docs. 224 at 1-2; 235; see R. Docs. 224 & 235.
       75
          R. Doc. 186 at 8.
       76
          R. Doc. 247-1 at 1-2.
       77
          Id. at 18-19.

                                                       9
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 10 of 38



Strike itself on nine other chartered fishing trips with another company.78                         Extreme Fishing

invokes prior orders of the Court it claims to have “substantially narrowed” the scope of its

potential liability to navigational error.79 Thus, because the Court dismissed Plaintiffs’ claims of

unseaworthiness80 and TK Boat Rentals’ claim for Extreme Fishing’s negligent entrustment of the

vessel to Boudreau,81 and because no evidence can prove Extreme Fishing’s knowledge of

Boudreau’s negligent navigation, Extreme Fishing contends it is entitled to limit its liability to the

post-casualty value of the M/V Super Strike.82

         In opposition, Plaintiffs contend that Boudreau’s negligence in failing to check for and

identify unseaworthy conditions of the M/V Super Strike caused or contributed to the collision.

Specifically, Plaintiffs argue that Boudreau’s failure to inspect the vessel’s engines and Extreme

Fishing’s failure to enforce a policy of regularly inspecting vessels for such defects contributed to

the collision, but never explain how.83 Plaintiffs also argue that Boudreau’s failure to sound his

horn in violation of Inland Navigation Rule 34,84 which addresses maneuvering and warning

signals, also contributed to the collision. Plaintiffs point to Boudreau’s testimony that he admitted

to violating this rule on this occasion and that he had never before removed the horn from the

center console to be within his reach in the wheelhouse when operating a vessel.85 Plaintiffs

contend that Wetzel’s experience with Boudreau should have given him knowledge of this




         78
            Id. at 19.
         79
            Id. at 4.
         80
            Id. (citing R. Doc. 84 at 5-6).
         81
            Id. (citing R. Doc. 186 at 18-22).
         82
            Id. at 15 (citing R. Doc. 4 in case no. 17-3657) (noting that the Court has approved an Ad Interim Stipulation
for Value filed by St. Clair for the M/V Super Strike in the amount of $12,500 as the post-casualty value of the vessel,
and that no party has challenged this valuation).
         83
            R. Doc. 251 at 6-11.
         84
            33 C.F.R. § 83.34.
         85
            R. Doc. 251 at 11-12 (citing R. Doc. 251-2 at 11-12).

                                                           10
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 11 of 38



practice.86 Nonetheless, Plaintiffs do not contend that the Pennsylvania Rule applies or explain

how failure to sound the horn would have prevented the accident in these circumstances.

       Also in opposition to Extreme Fishing’s motion to limit its liability, GEICO, Boudreau,

and St. Clair briefly argue that “[t]here are issues of fact concerning whether any alleged problems

with the port engine were a cause of this collision,” as would point to Extreme Fishing’s knowledge

of Boudreau’s negligent operation of or failure to inspect the vessel, or Extreme Fishing’s own

failure to implement inspection policies.87 In support of this argument, GEICO, Boudreau, and St.

Clair cite the deposition testimony of several Plaintiffs who, in contrast to Boudreau and Rogers,

contend that only the port engine was operating when the M/V Super Strike crossed the river.88

       TK Boat Rentals also opposes Extreme Fishing’s motion, re-urging an argument the Court

previously rejected in dismissing TK Boat Rentals’ negligent entrustment claim. TK Boat Rentals

contends that it now presents summary judgment evidence that Extreme Fishing violated 46 U.S.C.

§ 8104(a) in having Boudreau captain the M/V Super Strike, but points to the same deposition

testimony that he slept only about five and a half hours the night before the accident. TK Boat

Rentals makes no new argument to support applying the statute to “a small fishing vessel”89 or to

explain how Boudreau’s sleeplessness influenced his decisions on the day of the accident.90

       In reply, Extreme Fishing argues that, as previously held by the Court, it owes no duty to

provide a seaworthy vessel to passengers like Plaintiffs.91 With regard to its alleged duty to

discover purported defects in the M/V Super Strike’s engines prior to sailing, Extreme Fishing

argues that no respondent to the motion to limit liability has met its burden to show that the



       86
          Id.
       87
          R. Doc. 523.
       88
          Id. at 3 (citing R. Doc. 523-2).
       89
          R. Doc. 186 at 20.
       90
          R. Doc. 254.
       91
          R. Doc. 257 at 1.

                                                11
       Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 12 of 38



condition of the engines caused or contributed to the collision. “Whether or not the port engine on

the [M/V Super Strike] was operating properly … is ultimately a red herring because there has been

no evidence produced by the opposing parties that the condition of the [M/V Super Strike’s] port

engine had anything to do with the collision. It is only those acts of negligence or defective

conditions aboard the vessel that contribute to the collision that ‘are relevant to determining

whether the shipowner is entitled to limitation.’”92 Extreme Fishing further contends that St. Clair

testified the vessel had been recently serviced and in good operating condition, and that TK Boat

Rentals’ argument regarding Boudreau’s sleeplessness should be rejected absent any evidence to

demonstrate causation or to rebut Boudreau’s specific testimony “that he did not feel tired or

fatigued on the morning of the collision.”93

III.     LAW & ANALYSIS

         A. Summary Judgment Standard

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets


         92
              Id. at 2 (quoting Hellenic Lines, Ltd. v. Prudential Lines, Inc., 81 F.2d 634, 639 (4th Cir. 1987)).
         93
              Id. at 3-4.

                                                             12
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 13 of 38



that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some



                                                 13
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 14 of 38



metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the movant will

bear the burden of proof at trial on the dispositive issue, the movant “must come forward with

evidence which would entitle it to a directed verdict if the evidence went uncontroverted at trial.”

Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991) (quotation omitted).

Then, the nonmovant may defeat the motion by showing a genuine dispute of material fact or by

“showing that the moving party’s evidence is so sheer that it may not persuade the reasonable fact-

finder to return a verdict in favor of the moving party.” Id. at 1265. When the nonmovant will

bear the burden of proof at trial on the dispositive issue, the moving party may simply point to

insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B. Boudreau and GEICO’s Motion for Summary Judgment

        1. Boudreau’s Coverage Under the AGCS Policy

       Boudreau and GEICO seek primary insurance coverage for Boudreau under the AGCS

policy issued to Wetzel for the M/V Kingfish under the “temporary substitute watercraft” clause,

which states in pertinent part: “If your Watercraft is out of normal use because of a covered loss,

we will cover damages you are legally obligated to pay for bodily injury or property damage arising

from the maintenance, use, or control of a temporary substitute Watercraft. The temporary

substitute Watercraft must be of a similar type, value, and length as the Watercraft that is out of

normal use.”94 Boudreau and GEICO assert that both conditions for coverage under the temporary

substitute watercraft clause in the AGCS policy are satisfied: first, the M/V Kingfish was out of



       94
            R. Docs. 192-7 at 15; 195-2 at 13 (bold removed).

                                                        14
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 15 of 38



normal service on the date of the collision due to a covered loss; and, second, the M/V Super Strike

is of a similar type, value, and length as the M/V Kingfish.95

         The qualities of the substitute vessel are genuinely disputed. The AGCS policy requires

that a temporary substitute watercraft be of “similar type, value, and length as the Watercraft that

is out of normal use.”96 In support of its argument that the M/V Super Strike was of similar value

to the M/V Kingfish, Boudreau and GEICO merely contend that Extreme Fishing charged the

Plaintiffs the same amount for the charter of the substitute M/V Super Strike as for the original M/V

Kingfish.97 But, as AGCS points out, the value of the vessels may not be measured by the value

of a chartered trip.98 Extreme Fishing may not have charged Plaintiffs a different rate for a

different vessel substituted at the last minute in order to preserve its good business reputation, for

example. In addition, AGCS disputes whether Boudreau and GEICO have provided sufficient

evidence to demonstrate that the M/V Super Strike was of similar type and length to the M/V

Kingfish. Accordingly, summary judgment for Boudreau and GEICO is not warranted at this time

on the question of Boudreau’s coverage under the “temporary substitute watercraft” clause of the

AGCS policy.99


         95
             R. Doc. 192-1 at 1.
         96
             R. Docs. 192-7 at 15; 195-2 at 13.
          97
             R. Doc. 192-1 at 18.
          98
             R. Doc. 205 at 5. AGCS presents evidence to show that the M/V Super Strike was insured with a hull value
of $95,000, whereas the M/V Kingfish had a fair market value of $250,000 in 2016. Id.
          99
             The first condition for coverage under the “temporary substitute watercraft” clause is also disputed. On
the one hand, Boudreau and GEICO assert that there is no dispute that the M/V Kingfish was out of normal use due to
a covered loss because its propeller broke the day before Beck’s scheduled fishing trip. Boudreau and GEICO read
the language of the AGCS policy as covering “direct physical loss,” which they say includes the “destruction, ruin, or
deprivation” of the propeller. They contend that AGCS had no basis to deny (as it did) that the damaged propeller
amounted to a covered loss because AGCS had admitted in its answer to Boudreau and GEICO’s crossclaim that it
was still investigating the basis of Wetzel’s insurance claim. R. Doc. 192-1 at 11-13. In Boudreau and GEICO’s
view, an insurer should refrain from denying coverage until its investigation has provided a basis for it to do so.
          On the other hand, AGCS argues that Wetzel’s failure to satisfy its notice obligations under the policy
forecloses a determination that the injury to the propeller was a covered loss, because AGCS was not afforded the
opportunity to inspect the vessel. R. Docs. 195 at 2, 8-10; 192-7 at 19; 195-1 at 17 (“The Insured shall within forty-
eight hours after arrival in port, report any loss or damage and shall give prompt notice thereof by telegraph and mail
to the Broker of Record, … and in no event shall any claim be admitted by this company unless such notice in writing
has been presented within sixty days from occurrence of same[.]”). In addition, AGCS says that Boudreau failed to

                                                          15
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 16 of 38



          2. GEICO’s Primary or Excess Coverage

         Boudreau and GEICO assert that the GEICO policy’s “other insurance” clause renders

AGCS the primary insurer for Boudreau and GEICO the excess. However, Boudreau and GEICO

acknowledge AGCS’s competing “other insurance” provision and allege in their crossclaim

against AGCS that “[b]oth the [GEICO] and AGCS Policies provide primary coverage to Andre

D. Boudreau for the February 12, 2017 incident involving the M/V SUPER STRIKE.”100 AGCS

argues that Boudreau and GEICO’s unamended pleading and corresponding interrogatory answer,

which state that “[GEICO] and AGCS policies provide co-primary coverage for Andre Boudreau

operating M/V SUPER STRIKE on February 12th on a 50-50 basis,”101 constitute judicial

admissions that GEICO is the primary insurer.102 AGCS also submits that GEICO has waived its

coverage defense by assuming continued defense of Boudreau without having reserved its rights

against Boudreau.103 Alternatively, AGCS says that AGCS’s “other insurance” clause at least

renders GEICO the excess insurer and AGCS’s and GEICO’s clauses irreconcilable and mutually

repugnant, resulting in prorated liability under Louisiana law.104

            a.     Judicial Admission

         “A judicial admission is a formal concession in the pleadings or stipulations by a party or

counsel that is binding on the party making them.” Martinez v. Bally’s La., Inc., 244 F.3d 474,


give AGCS timely notice of his claim for coverage under the AGCS policy, which AGCS suggests arose at the latest
on November 27, 2017, when GEICO received a copy of the AGCS policy, because Boudreau and GEICO did not
file their crossclaim until February 15, 2018. R. Doc. 195 at 10.
           Boudreau and GEICO do not provide sufficient summary judgment evidence to show that either Wetzel or
Boudreau gave timely notice of the propeller damage so as to establish a covered loss. Rather, Boudreau and GEICO
rely on conclusory assertions like “AGCS already knows” the propeller loss was covered by the AGCS policy. R.
Doc. 192-1 at 13. These assertions fail because they do not resolve the threshold issue of whether the propeller damage
was a covered loss. Therefore, a genuine dispute also exists as to whether the M/V Kingfish was inoperable due to a
covered loss.
           100
               R. Doc. 79 at 6 ¶31 (emphasis added).
           101
               R. Doc. 195-3 at 7.
           102
               R. Doc. 195 at 4.
           103
               Id. at 4-6.
           104
               Id. at 11-12.

                                                          16
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 17 of 38



476 (5th Cir. 2001). “A judicial admission ‘has the effect of withdrawing a fact from contention.’”

Blankenship v. Buenger, 653 F. App’x 330, 335 (5th Cir. 2016) (quoting Martinez, 244 F.3d at

476) (emphasis in original). Accordingly, judicial admissions generally concern issues of fact and

are inapplicable to questions of law. See Blankenship, 653 F. App’x at 335 & n.15. “To qualify

as a judicial admission, the statement must be (1) made in a judicial proceeding; (2) contrary to a

fact essential to the theory of recovery; (3) deliberate, clear, and unequivocal; (4) such that giving

it conclusive effect meets with public policy; and (5) about a fact on which a judgment for the

opposing party can be based.” Jonibach Mgmt. Tr. v. Wartburg Enters., Inc., 750 F.3d 486, 491

n.2 (5th Cir. 2014) (quoting Heritage Bank v. Redcom Labs., Inc., 250 F.3d 319, 329 (5th Cir.

2001)). Courts retain discretion to treat statements in briefs as judicial admissions, City Nat’l Bank

v. United States, 907 F.2d 536, 544 (5th Cir. 1990), as well as to relieve a party of the binding

consequences of its judicial admission where justice requires. See, e.g., Kiln Underwriting, Ltd.

v. Jesuit High Sch. of New Orleans, 2008 WL 4724390, at *12 (E.D. La. Oct. 24, 2008) (even if

statements were construed as judicial admissions, binding effect waived for counsel’s “honest

mistake” and lack of prejudice to opposing party).

       AGCS maintains that GEICO has judicially admitted that GEICO is Boudreau’s primary

insurer through GEICO’s unamended crossclaim and interrogatory answer. This is only true if the

Court were to accept a crimped reading of GEICO’s pleading, which, fairly read, alleges that both

GEICO and AGCS are Boudreau’s primary insurers. The Court fails to see how such an allegation

differs from AGCS’s own alternative argument that the irreconcilable and mutually repugnant

nature of GEICO’s and AGCS’s “other insurance” clauses, where each is said to be excess of the

other, requires prorated liability under Louisiana law. If true, as a matter of law, both insurers

would provide primary coverage to Boudreau, which is precisely what GEICO has alleged.



                                                 17
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 18 of 38



Accordingly, the doctrine of judicial admission is not applicable. See Buenger, 653 F. App’x at

335 n.15 (“The scope of judicial admissions is restricted to matters of fact which otherwise would

require evidentiary proof, and does not include counsel’s statement of his conception of the legal

theory of a case.”) (quoting Glick v. White Motor Co., 458 F.2d 1287, 1291 (3d Cir. 1972)).

             b. Waiver

       AGCS cites Steptore v. Masco Construction Co., 643 So. 2d 1213 (La. 1994), for the

proposition that GEICO has waived its coverage defense that it is excess because GEICO assumed

the defense of Boudreau without obtaining a reservation of rights.105 AGCS contends that, with

GEICO’s claim to excess status, GEICO’s interests are no longer completely aligned with

Boudreau’s, so counsel for GEICO and Boudreau has a conflict in the dual representation that is

prohibited by Steptore.106 In response, GEICO argues that seeking primary insurance coverage

for Boudreau under the AGCS policy is not a “coverage defense” barred by Steptore because

GEICO seeks to obtain rather than deny insurance coverage for Boudreau.107 GEICO cites no law

in support of this position but instead claims that more is needed to meet the “high standard of

proof” to deprive Boudreau of his chosen counsel and show a conflict of interest as defined by

Rule 1.7 of the Louisiana Rules of Professional Conduct.108

       In Steptore, the Louisiana supreme court precluded an insurer from asserting a coverage

defense when the insurer had already assumed defense of the insured without obtaining a

reservation of rights or separate counsel. 643 So. 2d at 1215, 1217. Six months after the same

counsel began representing the insured and the insurer, the insurer denied coverage for the insured

due to the insured’s breach of a warranty in the policy, and counsel withdrew representation from


       105
           R. Doc. 195 at 4-6.
       106
           Id. at 6.
       107
           R. Doc. 201 at 7.
       108
           Id. at 8.

                                                18
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 19 of 38



the insured. Id. The question before the court was whether the insurer had waived its coverage

defense. Id. at 1214. The court noted that, under Louisiana law, an insurer is charged with

knowledge of the terms of its own policy. Id. at 1216. An insurer also has a duty to investigate

facts of which it has notice and which would cause a reasonable person to inquire further, and the

insurer’s failure to investigate “constitutes a waiver of all powers or privileges which a reasonable

search would have uncovered.” Id. Reasoning that these waiver principles must be “applied

stringently” to protect against potential conflicts of interests between insurer and insured (and

citing Rule 1.7 of the Louisiana Rules of Professional Conduct), the court found the insurer’s

knowledge of facts that prompted its duty to investigate constituted a waiver of any coverage

defenses when the insurer did not obtain a reservation of rights or separate counsel. Id. at 1217.

The court reasoned that, from the beginning of litigation, the insurer, attorneys representing the

insurer, and the insured had knowledge of the location of the insured’s vessel, a fact that would

breach the warranty. Id. The insurer’s retention of the same counsel to defend it and the insured,

without reserving its rights, constituted a waiver of this coverage defense. Id.

       Unlike the warranty in Steptore, the “other insurance” clauses at issue here do not aim to

deprive the insured of coverage. Rather, the “other insurance” clauses in the AGCS and GEICO

policies merely govern the relationship between the two insurance providers in determining which

will cover the insured in what capacity and percentage. See N. Am. Capacity Ins. Co. v. Brister’s

Thunder Karts, Inc., 2001 WL 766970, at *2-3 (E.D. La. July 9, 2001) (applying Steptore to waive

insurer’s denial of coverage based upon untimely submission of claim but not to analysis of

competing “other insurance” clauses); see also Citgo Petroleum Corp. v. Yeargin, Inc., 690 So. 2d

154, 167 (La. App. 1997) (quoting 15 WILLIAM SHELBY MCKENZIE & ALSTON JOHNSON, III,

LOUISIANA CIVIL LAW TREATISE, INSURANCE LAW AND PRACTICE § 288, at 499 (2d ed. 1996)) (the



                                                 19
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 20 of 38



effect of an excess clause is that “the insurer will have no obligation to pay until the coverage of

the other policy or policies has been exhausted”). GEICO’s invocation of its “other insurance”

clause against AGCS is a “dispute between two insurers” that does not implicate the potential

conflicts addressed in Steptore. See Am. Int’l Specialty Lines Ins. Co. v. Canal Indem. Co., 352

F.3d 254, 269-70 (5th Cir. 2010).

             c.   GEICO’s and AGCS’s Competing “Other Insurance” Clauses

       GEICO contends that its “other insurance” clause makes it Boudreau’s excess insurer.

While GEICO acknowledges that AGCS’s “other insurance” clause also purports to make AGCS

Boudreau’s excess insurer, GEICO points to specific language in the AGCS clause to urge that it

does not apply, quoting the following: “If, at the time of a covered loss or damage, there is any

other insurance that would apply to the property in the absence of this policy, the insurance under

this policy will apply only as excess insurance over the other insurance.”109 GEICO construes the

term “property” as used in AGCS’s clause to mean only “the insured watercraft” and not the

“temporary substitute watercraft,” because the term “property” is used only in connection with

“the insured watercraft.” As a result, GEICO argues that the AGCS clause applies only when other

insurance coverage exists for the M/V Kingfish, as opposed to the M/V Super Strike.110 Because

the GEICO policy covers the M/V Super Strike, not the M/V Kingfish, GEICO says that the AGCS

“other insurance” clause does not apply, AGCS is Boudreau’s primary insurer under the

“temporary substitute watercraft” provision, and GEICO’s excess clause can be given effect.111

       AGCS denies that the term “property” should be so narrowly construed, urging the Court

to employ the ordinary definition of property: “something owned or possessed.”112 AGCS argues


       109
           R. Doc. 192-1 at 19 (quoting 192-7 at 22-23) (emphasis added).
       110
           Id. at 19-22.
       111
           Id. at 22-25.
       112
           R. Doc. 195 at 7-8.

                                                      20
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 21 of 38



that GEICO’s interpretation absurdly creates greater coverage for a temporary substitute vessel

than for the insured vessel and thereby renders the “other insurance” clause meaningless.113 Thus,

AGCS argues that the ordinary definition of property it champions conforms with the object of the

“other insurance” clause in its policy: namely, to avoid primary coverage where other insurance is

available.114

        Under Louisiana law, an insurance policy, like any other contract, is construed according

to the general rules of contract interpretation set forth in the Louisiana Civil Code. Cadwallader

v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003) (citations omitted). Contracts are interpreted

“to ascertain the common intent of the parties to the contract.” Id. (citations omitted). “Words

and phrases used in an insurance policy are to be construed using their plain, ordinary and generally

prevailing meaning, unless the words have acquired a technical meaning.” Id. (citations omitted).

An insurance policy “should not be interpreted in an unreasonable or strained manner under the

guise of contractual interpretation to enlarge or to restrict its provisions beyond what is reasonably

contemplated by unambiguous terms or achieve an absurd conclusion.” Id. (citations omitted). A

court cannot exercise “inventive powers to create an ambiguity where none exists or the making

of a new contract when the terms express with sufficient clearness the parties’ intent.” Id. (citations

omitted). Thus, clear and unambiguous policy wording that expresses the parties’ intent is

enforced as written. Id.

        On the other hand, ambiguous provisions and “equivocal provisions seeking to narrow an

insurer’s obligation” are strictly construed against the insurer and in favor of coverage. Id.

(citations omitted). However, the rule of strict construction applies only if the ambiguous policy

provision is susceptible to more than one reasonable interpretation. Id. (citations omitted). “The


        113
              Id. at 6-7; R. Doc. 205 at 2-3.
        114
              Id. at 3.

                                                  21
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 22 of 38



determination of whether a contract is clear or ambiguous is a question of law.” Id. (citation

omitted). While the insured has the burden of proving that the circumstances constitute a covered

claim, the insurer has the burden of proving that any exclusions apply. Doerr v. Mobil Oil Corp.,

774 So. 2d 119, 124 (La. 2000).

       The term “property” is not defined by the AGCS policy. Under the general principles of

contract interpretation under Louisiana law, then, the Court will use the “ordinary and generally

prevailing meaning.” La. Civ. Code art. 2046; Cadwallader, 848 So. 2d at 580. The Court must

not “create an ambiguity where none exists” where “the terms express with sufficient clearness the

parties’ intent.” Cadwallader, 848 So. 2d at 580 (citations omitted). The ordinary definition of

property in this context is “a (usually material) thing belonging to a person, group of persons, etc.;

a possession; (as a mass noun) that which one owns; possessions collectively; a person’s goods,

wealth, etc.” OXFORD ENGLISH DICTIONARY, “property, n.,” (3d ed. 2007). Unlike the terms “the

insured vessel” and “temporary substitute watercraft,” which are defined and have specific

meanings in the policy, the ordinary meaning of “property” includes both vessels involved in this

case. Thus, AGCS’s excess clause applies when other insurance exists to cover either vessel. This

reading makes sense of the “temporary substitute watercraft” provision, where AGCS extends

additional coverage to loss related to a vessel other than the specifically-insured vessel and would

understandably expect to avoid primary coverage for the substitute vessel where other coverage

was in place for it. To interpret the term “property” in the narrow manner suggested by GEICO

would “restrict its provisions beyond what is reasonably contemplated by unambiguous terms”

and “achieve an absurd conclusion” of providing less coverage to the insured vessel than to a

substitute vessel. Cadwallader, 848 So. 2d at 580 (citations omitted). Such an interpretation

would also prevent the excess clause’s application to a substitute vessel, thus frustrating a major



                                                 22
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 23 of 38



purpose of the excess clause. See La. Civ. Code art. 2049 (“A provision susceptible of different

meanings must be interpreted with a meaning that renders it effective and not with one that renders

it ineffective.”). Thus, the Court agrees with AGCS that the term “property” should have its

ordinary meaning, “a thing belonging to a person” or “a possession.” Therefore, under the AGCS

excess clause, assuming that the conditions for coverage under the “temporary substitute

watercraft” provision can be shown, the M/V Super Strike qualifies as “property,” and GEICO’s

policy for the M/V Super Strike would constitute “other insurance.”

       “‘Other insurance’ clauses in one policy may or may not be harmonious with the ‘other

insurance’ clauses contained in another policy or policies providing coverage for a particular

claim.” Theriot v. State Farm Mut. Auto. Ins. Co., 2018 WL 2731396, at *3 (La. App. June 6,

2018). There are three basic kinds of other insurance clauses: pro rata, excess, and escape. Citgo

Petroleum Corp., 690 So. 2d at 167 (quotation omitted). A pro rata clause requires insurers to

apportion liability among themselves, usually in proportion to each policy’s limits of liability or

by contribution of equal shares up to policy limits. Id. An excess clause requires that, when other

valid and collectible insurance exists (the primary layer), coverage may only be provided when the

limits of the primary layer are exhausted. Id. An escape clause restricts coverage to instances

when no other valid and collectible insurance is available. Id.

       In reconciling competing “other insurance” clauses, Louisiana law teaches that courts

should attempt to give both clauses effect and find them mutually repugnant if doing so leaves the

insured with no coverage. Graves v. Traders & Gen. Ins. Co., 214 So. 2d 116, 117 (La. 1968). To

enforce conflicting provisions that deprive the insured of coverage “would render all insurance

nugatory and produce an absurdity which neither the insured nor the insurers contemplated.” Id.

at 118. When clauses are found to be mutually repugnant, Louisiana courts have held each insurer



                                                23
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 24 of 38



liable in proportion to the policy limits or treated each insurer as the co-primary insurer. See, e.g.,

Shelter Mut. Ins. Co. v. State Farm Mut. Auto. Ins. Co., 993 So. 2d 236, 239 (La. App. 2008)

(excess vs. excess); Penton v. Hotho, 601 So. 2d 762, 768 (La. App. 1992) (excess vs. pro rata);

Dette v. Covington Motors, Inc., 426 So. 2d 718, 720 (La. App. 1983) (escape vs. excess);

Lamastus & Assoc. v. Gulf Ins. Co., 260 So. 2d 83, 86 (La. App. 1972) (excess vs. pro rata).

However, Louisiana courts have not established a blanket equitable remedy that would rewrite

potentially conflicting provisions; rather, courts adhere to the terms of the policies as written. See

Am. Int’l Specialty Lines Ins. Co., 352 F.3d at 265-68.

          Here, AGCS’s policy plainly provides an excess clause, as it states: “If, at the time of a

covered loss or damage, there is any other insurance that would apply to the property in the absence

of this policy, the insurance under this policy will apply only as excess insurance over the other

insurance.”115 GEICO’s policy, on the other hand, includes both an excess clause and a pro rata

clause:

          If there is any other available insurance that would apply in the absence of this
          policy, this insurance shall apply as excess over the other insurance. However, with
          respect to Coverage A and Coverage E, the combined amount of available insurance
          shall not exceed the applicable limits of this policy for any loss. When this policy
          and any other policy covers on the same basis, either excess or primary, we will
          pay only our share. Our policy bears to the total of the limits of all the policies
          covering on the same basis.116

However, GEICO’s pro rata clause applies only when other insurance, either excess or primary,

covers a loss on the same basis; it does not provide primary coverage. The pro rata rate is further

delineated as the proportion of GEICO’s policy limits as compared to all other applicable policy




          115
            R. Docs. 192-7 at 22-23; 195-2 at 20-21.
          116
            R. Docs. 192-10 at 14; 195-1 at 14. See Great Divide Ins. Co. v. Lexington Ins. Co., 2017 WL 5148354,
at *2 (D. Mass. Nov. 6, 2017) (language identical to the last two sentences described as “a textbook statement of pro
rata coverage”).

                                                         24
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 25 of 38



limits. Thus, GEICO’s pro rata clause applies when GEICO’s policy and AGCS’s policy extend

coverage “on the same basis, either excess or primary.”

        Reading the two “other insurance” clauses together, application of GEICO’s excess clause

conflicts with AGCS’s excess clause, in that each clause purports to make that insurer excess over

the other as primary, and thus leaves Boudreau with no primary coverage. As a result, the excess

clauses are mutually repugnant and ineffective, and the Court must treat each insurer as co-

primary, determining liability from the remaining provisions of the “other insurance” clauses. 15

WILLIAM SHELBY MCKENZIE & H. ALSTON JOHNSON, III, LOUISIANA CIVIL LAW TREATISE:

INSURANCE LAW & PRACTICE § 7:19 (4th ed. 2018); Graves, 214 So. 2d at 118; see also Gaskin v.

Jowers, 775 F.2d 621, 627 (5th Cir. 1985) (after determining excess clauses were incompatible,

analyzed compatibility between apportionment clauses). The only remaining verbiage of the

“other insurance” clauses here is GEICO’s pro rata clause. Application of GEICO’s pro rata clause

would require GEICO and AGCS to pay in proportion to their policy limits, which is precisely the

result under Louisiana law even in the absence of a pro rata clause. Therefore, assuming each

policy provides insurance coverage, the Court holds that the excess clauses are mutually repugnant

and cancel each other, making GEICO and AGCS co-primary insurers responsible for their pro

rata share of the loss.

        C. AGCS’s Motion for Summary Judgment

        AGCS seeks summary judgment on its crossclaim that GEICO owes insurance coverage

to Extreme Fishing. GEICO raises both procedural and substantive arguments in opposition to the

motion.




                                               25
   Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 26 of 38



        1. GEICO’s Motion to Strike

       As a preliminary matter, the Court will address GEICO’s motion to strike AGCS’s reply

and attached exhibits filed in support of its motion for summary judgment. GEICO initially argues

that the reply and exhibits should be stricken because AGCS impermissibly raises in its reply the

“new” argument that Extreme Fishing assigned its rights to AGCS.117 GEICO is wrong. AGCS

briefed its assignment-of-rights theory in its original memorandum in support of the motion for

summary judgment.118

       GEICO next argues that the exhibits must be stricken because they are not competent

evidence to support AGCS’s motion for summary judgment.119 Attacks on the competency of

evidence to support a summary judgment motion should be made in an objection under Rule

56(c)(2) of the Federal Rules of Civil Procedure rather than in a motion to strike. See Cutting

Underwater Techs. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 515 (5th Cir. 2012).

Nevertheless, the Court will consider GEICO’s motion as an objection. See, e.g., Mays v. Bd. of

Comm’rs Port of New Orleans, 2015 WL 13529948, at *1-3 (E.D. La. Oct. 22, 2015) (treating

motions to strike summary judgment evidence as objections).

       Rule 56(c)(2) permits a party to object to exhibits submitted with a motion for summary

judgment when they “cannot be presented in a form that would be admissible in evidence.” The

exhibits at issue are (1) emails between counsel for Extreme Fishing and AGCS that discuss

Extreme Fishing’s assignment of rights to AGCS,120 and (2) a declaration by Michael McMahon,

counsel for Extreme Fishing, confirming the authenticity and content of the emails.121 GEICO




       117
           R. Doc. 219-1 at 1-2.
       118
           R. Doc. 211-1 at 7-8.
       119
           R. Doc. 219-1 at 2.
       120
           R. Doc. 221-1 at 3-5.
       121
           Id. at 1-2.

                                               26
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 27 of 38



submits that the exhibits “constitute[] double hearsay” because “these emails represent what

Extreme Fishing purportedly told its attorney about its acceptance of an offer which was

purportedly made by AGCS through its attorney.”122 GEICO notes that no contract of assignment

has been submitted, even though language in the email indicates that “formal documentation of

this assignment” was contemplated.123 In opposition, AGCS asserts that Extreme Fishing assigned

its rights orally through its attorney, as is routine in the insurance industry and as was required by

the subrogation provision of the insurance contract.124

         “‘Hearsay’ means a statement that: (1) the declarant does not make while testifying at the

current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted

in the statement.” Fed. R. Evid. 801(c). Hearsay is not admissible unless a federal statute, the

Federal Rules of Evidence, or other rules prescribed by the Supreme Court provide an exception.

Fed. R. Evid. 802. Rule 56(c)(1)(A) & (4) of the Federal Rules of Civil Procedure is such an

exception, as it permits affidavits and declarations to be used by the Court in determining a motion

for summary judgment when the affidavit or declaration is “made on personal knowledge, set[s]

out facts that would be admissible in evidence, and show[s] that the affiant or declarant is

competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). “On a motion for summary

judgment, the district court should disregard only those portions of an affidavit [or declaration]

that are inadequate and consider the rest.” Akin v. Q-L Invs., 959 F.2d 521, 531 (5th Cir. 1992).

         Here, assuming the assignment was confected by counsel as agents for the parties, the email

exchange may not be hearsay at all to the extent it effectively embodies, like any other contract,



         122
               R. Doc. 219-1 at 2.
         123
               Id. at 2.
           124
               R. Doc. 224 at 3-4. The subrogation provision provides: “1. An insured may waive in writing before a
loss all right of recovery against any person. If not waived, we may require an assignment of rights of recovery for a
loss to the extent that payment is made by us. 2. If an assignment is sought, an insured must sign and deliver all
related papers and cooperate with us.” R. Doc. 195-2 at 20.

                                                         27
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 28 of 38



Extreme Fishing’s assignment of rights to AGCS. Regardless, the content of the emails may be

presented at trial by the testimony of their authors, as agents of the contracting parties and having

personal knowledge of the assignment. See, e.g., Pritchard v. S. Co. Servs., 92 F.3d 1130, 1135

(11th Cir. 1996) (an affidavit “can be reduced to admissible form at trial” by calling the affiant as

a witness). Because the content of the emails may be presented in a form admissible at trial,

McMahon’s declaration and the emails are competent summary judgment evidence.

         2. AGCS’s Standing

       GEICO contends that the Court need not consider the merits of AGCS’s motion for

summary judgment because AGCS lacks standing to seek insurance coverage for Extreme Fishing

under GEICO’s policy.125 GEICO states that AGCS has submitted no evidence to show that AGCS

is an insured (as is St. Clair), an additional named insured (as is Extreme Fishing), or an intended

third-party beneficiary of the GEICO policy.126 Although AGCS claims that it has standing

because Extreme Fishing assigned its rights against GEICO to AGCS,127 GEICO insists that AGCS

has put forth no competent summary judgment evidence to prove the existence of the

assignment.128 AGCS responds that, in accordance with the subrogation provision of its insurance

policy, Extreme Fishing gave AGCS an oral and partial assignment of rights under Louisiana Civil

Code of Procedure article 698, as evidenced by the email exchange between counsel and by

McMahon’s declaration.129

       The Court has concluded that the email exchange and declaration are competent summary

judgment evidence, but the existence of an assignment of rights is not dispositive in determining




       125
           R. Doc. 213.
       126
           Id. at 2.
       127
           R. Docs. 211-1 at 7-8; 221 at 1-2.
       128
           R. Doc. 213.
       129
           R. Doc. 221 at 1-2.

                                                 28
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 29 of 38



AGCS’s standing to pursue its claim of coverage for Extreme Fishing under the GEICO policy.

Article III of the Constitution of the United States specifies that a federal court’s “power extends

only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547

(2016). “Standing to sue is a doctrine rooted in the traditional understanding of a case or

controversy,” which developed in the jurisprudence “to ensure that federal courts do not exceed

their authority as it has been traditionally understood.” Id. (citation omitted). The standing

“doctrine limits the category of litigants empowered to maintain a lawsuit in federal court to seek

redress for a legal wrong.” Id. (citations omitted).

       A plaintiff must establish standing as to each claim asserted. Town of Chester v. Laroe

Estates, Inc., __ U.S. __, 137 S. Ct. 1645, 1650 (2017). The “‘irreducible constitutional minimum’

of standing consists of three elements.” Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992)). The plaintiff must demonstrate that it has “(1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Id. (citing Lujan, 504 U.S. at 560–61;

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000)).

       “In addition to the limitations on standing imposed by Art. III’s case-or-controversy

requirement, there are prudential considerations that limit the challenges courts are willing to

hear.” Sec’y of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 955 (1984). Generally, the

plaintiff “‘must assert his own legal rights and interests, and cannot rest his claim to relief on the

legal rights or interests of third parties.” Id. (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)).

       Here, GEICO cites Williams v. Certain Underwriters of Lloyd’s of London, 398 F. App’x

44, 47 (5th Cir. 2010), and Brown v. American Modern Home Insuranc Co., 2017 WL 2290268,

at *4 (E.D. La. May 24, 2017), for the proposition that an insured, an additional named insured,



                                                  29
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 30 of 38



and a third-party beneficiary of an insurance policy are the only persons who can bring suit against

the insurer for coverage under the policy.130 Under Williams, “[a] plaintiff has standing to sue

under an insurance policy if the plaintiff is a named insured or an additional named insured, or if

the plaintiff is an intended third-party beneficiary of the policy.” 398 F. App’x at 47 (citing Joseph

v. Hosp. Serv. Dist. No. 2. of the Par. of St. Mary, 939 So. 2d 1206, 1211 (La. 2006), and La. Civ.

Code art. 1978). But Williams dealt with a “force-placed” or “lender-placed” flood insurance

policy acquired by a mortgagee when the mortgagors had failed to maintain their flood insurance

policy. Id. at 45. There, the mortgagors sought coverage under the force-placed insurance policy

that specifically excluded any insurable interests of the owner or any other persons in the insured

property, such as the mortgagors. Id. at 46. The court found the mortgagors lacked standing to

assert a coverage claim under the terms of the policy. Id. at 49. GEICO does not argue that AGCS

lacks standing because its policy by its terms excludes recovery by AGCS on behalf of its own

insured, Extreme Fishing. Therefore, Williams is inapposite.

        The Brown decision is more instructive.              There, the court read Cotton v. Certain

Underwriters at Lloyd’s of London, 831 F.3d 592, 593 (5th Cir. 2016), which was decided after

Williams, as holding that a non-insured and non-third-party beneficiary had standing to pursue a

coverage claim where the plaintiffs alleged they would be harmed “by underpayment of insurance

proceeds and they would indirectly benefit from judgment against the insurers.” Brown, 2017 WL

2290268, at *3. Here, AGCS alleges that it has incurred and will continue to incur costs in

defending Extreme Fishing that it would avoid as the excess insurer of Extreme Fishing if GEICO

were held to owe primary coverage.131 In doing so, AGCS alleges an indirect injury that results


        130
            R. Doc. 213 at 2 & n.4.
        131
            R. Doc. 190 at 3 ¶ 10 (“Because Extreme Fishing is afforded coverage under the GMIC Policy, AGCS is
therefore the excess insurer of Extreme Fishing and entitled to reimbursement from GEICO for all defense costs
incurred to date related to the defense of Extreme Fishing.”).

                                                      30
   Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 31 of 38



from GEICO’s refusal to insure Extreme Fishing as the primary insurer, and AGCS would benefit

by a judgment on coverage against GEICO. Therefore, even though AGCS is not the named or

additional insured or a third-party beneficiary under the GEICO policy, AGCS has Article III

standing to pursue its claim against GEICO. See id.

        3. Oral, Partial Assignment of Rights

       Having determined that AGCS has standing, the Court turns to the merits of AGCS’s

summary judgment motion. AGCS attempts to meet its burden of demonstrating an entitlement to

recover under the GEICO policy by arguing that it steps into the shoes of Extreme Fishing – an

additional insured named in the GEICO policy endorsement as bareboat charterer – through an

oral, partial assignment of rights. Under Louisiana law, an assignment of rights may be made by

oral contract. La. Mobile Imaging, Inc. v. Ralph L. Abraham, Jr., Inc., 21 So. 3d 1079, 1082 (La.

App. 2009). To prove the existence of an oral contract valued at more than $500, there must be

“at least one credible witness and other corroborating circumstances.” La. Civ. Code art. 1846.

While the plaintiff may serve as the witness, the plaintiff cannot also supply the corroborating

circumstances. Suire v. Lafayette City-Par. Consol. Gov’t, 907 So. 2d 37, 58 (La. 2005).

“‘[C]orroborating circumstances’ may be general and need not prove every detail.” Klein v. ABC

Ins. Co., 2015 WL 8479017, at *5 (La. App. Dec. 9, 2015).

       As proof of the oral assignment, AGCS offers emails exchanged between its counsel and

counsel for Extreme Fishing, as confirmed by McMahon’s declaration, and the subrogation clause

of its contract. This evidence suggests that McMahon, as agent for Extreme Fishing, served as

witness to the contract of assignment. The email exchange begins with Frederick Swaim, attorney

for AGCS, proposing that Extreme Fishing make an assignment of rights: “How about assigning

rights to AGCS for amounts paid/to be paid, as required by the policy. We will then stand in your



                                               31
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 32 of 38



client’s shoes on a crossclaim and no issues with whether AGCS can assert directly and under

what theory.”132 McMahon replied with two emails confirming Extreme Fishing’s “assignment of

its claims for defense and indemnity from GEICO Marine Insurance Company to AGCS Marine

Insurance Company.”133 Further, the insurance contract provides corroborating circumstances to

establish the assignment, as it states: “An insured may waive in writing before a loss all right of

recovery against any person. If not waived, we may require an assignment of rights of recovery

for a loss to the extent that payment is made by us.”134 Thus, the AGCS policy requires an insured

to assign its rights to AGCS when AGCS asks. Certainly, Swaim’s email to McMahon would be

such a request, and McMahon’s affirmative replies represent Extreme Fishing’s acknowledgement

of its obligation under the policy. Thus, in the context of this litigation and the AGCS policy, there

is no other reasonable conclusion than that Extreme Fishing assigned to AGCS its rights against

GEICO for amounts paid or to be paid by AGCS on behalf of its insured. Consequently, AGCS

stands in the shoes of Extreme Fishing to assert coverage as a bareboat charterer under the GEICO

policy.

          GEICO contends, though, that Extreme Fishing’s assignment of rights to AGCS was

complete rather than partial, thus precluding Extreme Fishing from judicially enforcing any rights

under the GEICO policy, and so creating a conflict.135 Under Louisiana Code of Civil Procedure

article 698, “[a]n incorporeal right which has been assigned … shall be enforced judicially by: (1)


          132
               R. Doc. 221-1 at 3 (emphasis added).
          133
               Id. at 4.
           134
               R. Docs. 192-7 at 22; 195-2 at 20 (emphasis added).
           135
                R. Docs. 219-1 at 3-4; 229 at 3. GEICO also contends that the purported assignment is properly
characterized as a sale of litigious rights under Louisiana Civil Code article 2652 which requires payment, but that
none was given. R. Doc. 229 at 3. As noted by AGCS, GEICO makes this argument for the first time in its reply
brief, which is impermissible. R. Doc. 235 at 1-2. Nevertheless, GEICO’s argument is without merit, as the
subrogation provision does not require additional payment. See R. Docs. 192-7 at 22; 195-2 at 20. Moreover, a right
is litigious under Louisiana Civil Code article 2652 when it is contested in a suit already filed. Here, the right was not
contested at the time it was assigned; AGCS filed its crossclaim against GEICO on September 5, 2018, after Extreme
Fishing assigned its rights to AGCS on July 16, 2018. See R. Docs. 190; 221-1 at 3-4.

                                                           32
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 33 of 38



The assignor and the assignee, when the assignment is partial; or (2) The assignee, when the entire

right is assigned.” GEICO oddly asserts that the emails do not reflect a partial assignment of

rights,136 but the emails plainly state that Extreme Fishing only assigns its rights against GEICO

“for amounts paid/to be paid, as required by the policy.”137 Thus, Extreme Fishing would be free

to pursue its right to indemnity and defense against GEICO for litigation expenses not covered by

the AGCS policy. Although the Court previously determined that AGCS has a duty to defend

Extreme Fishing,138 it turns now to the separate question of coverage under the GEICO policy.

           4. Insurance Coverage

          In its motion, AGCS seeks a summary judgment recognizing that Extreme Fishing, as

bareboat charterer, and Wetzel, Extreme Fishing’s owner, are entitled to primary coverage against

Plaintiffs’ claims under the GEICO policy issued to cover the M/V Super Strike. AGCS argues

that the plain language of the policy provides coverage for a charterer when the insured vessel is

used for a bareboat charter. Because the Court has previously ruled that Extreme Fishing was a

bareboat charterer of GEICO’s insured vessel, the M/V Super Strike, on the day of the collision,139

AGCS contends that Extreme Fishing and Wetzel are covered by GEICO’s policy.140 The Court

agrees.

          The GEICO policy states in pertinent part:

          While the insured boat is in service as a Bareboat Charter …, then “you”,
          “your”, “insured”, and “insured person” also include a charterer operating the
          insured boat, a licensed captain, a certified instructor, and the Management
          Company named on this endorsement.141




          136
              R. Doc. 219-1 at 3.
          137
              R. Doc. 221-1 at 3.
          138
              R. Doc. 191.
          139
              R. Doc. 186 at 16.
          140
              R. Doc. 211-1 at 4-7.
          141
              R. Docs. 192-10 at 19; 195-1 at 19.

                                                    33
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 34 of 38



Under the policy, the term “bareboat charter” means “a legal bareboat charter as defined by the

United States Coast Guard in the Code of Federal Regulations and any applicable endorsement to

these regulations.”142 The GEICO policy clearly and unambiguously provides coverage for “a

charterer operating the insured boat” – Extreme Fishing – when the “insured boat is in service as

a Bareboat Charter” – as the M/V Super Strike was on the day of the collision.143 As decided

above, GEICO’s layer of coverage for Extreme Fishing and Wetzel is co-primary with the

coverage AGCS owes to them.

         D. Extreme Fishing’s Motion for Summary Judgment – Limitation of Liability

         Under the Limitation of Liability Act, “the liability of the owner of a vessel for any claim,

debt, or liability described in subsection (b) shall not exceed the value of the vessel and pending

freight.” 46 U.S.C. § 30505(a). Claims subject to limitation include “any loss, damage, or injury

by collision, or any act, matter, or thing, loss, damage, or forfeiture, done, occasioned, or incurred,

without privity or knowledge of the owner.” Id. § 30505(b). The protections of the Limitation of

Liability Act extend not only to vessel owners but to bareboat or demise charterers, who are

considered vessel owners for the purposes of the act. See id. § 30501; see also Gaspard v.

Diamond M. Drilling Co., 593 F.2d 605, 606 (5th Cir. 1979) (“A complete transfer of possession,

command, and navigation of the vessel from the owner to the charterer is required in order to

constitute a demise charter. It is therefore tantamount to, though just short of, an outright transfer

of ownership.”) (citations and quotation omitted); In re Martell, 742 F. Supp. 1147, 1152 (S.D.

Fla. 1990) (“To seek the benefits afforded under the Limitation of Liability Act it is necessary, as



         142
             R. Docs. 192-10 at 5; 195-1 at 5. “Demise charter means a legally binding document for a term of one
year or more under which for the period of the charter, the party who leases or charters the vessel, known as the demise
or bareboat charterer, assumes legal responsibility for all of the incidents of ownership, including insuring, manning,
supplying, repairing, fueling, maintaining and operating the vessel. The term demise or bareboat charterer is
synonymous with ‘owner pro hac vice.’” 46 C.F.R. § 169.107.
         143
             See R. Doc. 186 at 8-17.

                                                          34
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 35 of 38



a threshold, that the party establish itself as either the owner or bareboat charterer of the vessel in

question.”) (citations omitted). In this case, the Court has previously held that Extreme Fishing

was the bareboat charterer of the M/V Super Strike on the day of the collision.144 Therefore,

Extreme Fishing may seek to limit its liability under the act.

       To determine whether a vessel owner is entitled to limitation, a court conducts a two-step

analysis:

       First, the court must determine what acts of negligence or conditions of
       unseaworthiness caused the accident. Second, the court must determine whether
       the shipowner had knowledge or privity of those same acts of negligence or
       conditions of unseaworthiness. Knowledge or privity of any fact or act causing the
       accident is not enough for denial of limitation; it is only knowledge or privity of
       negligent acts or unseaworthy conditions which trigger a denial of limitation. And,
       although the petitioner in limitation bears the burden of proving lack of privity or
       knowledge, the initial burden of proving negligence or unseaworthiness rests with
       the libellants.

Farrell Lines, Inc. v. Jones, 530 F.2d 7, 10 (5th Cir. 1976) (citations omitted). However, where

the accident was caused by a navigational error or other negligence committed by the master or

crew at sea, the vessel owner is entitled to limit liability so long as the owner exercised reasonable

care in selecting the master. In re Kristie Leigh Enters., Inc., 72 F.3d 479, 481 (5th Cir. 1996)

(quoting Cont’l Oil Co. v. Bonanza Corp., 706 F.2d 1365, 1377 n.15 (5th Cir. 1983), and Mac

Towing, Inc. v. Am. Commercial Lines, 670 F.2d 543, 548 (5th Cir. 1982)).

       As previously determined by the Court, Extreme Fishing owes no duty of seaworthiness to

its passengers.145 As a consequence, the scope of Extreme Fishing’s potential liability is narrowed

to allegations of negligence under general maritime law. See In re Kristie Leigh, 72 F.3d at 481

n.2 (unseaworthiness not considered in limitation analysis where duty to provide seaworthy vessel

did not extend to claimants).


       144
             Id. at 16.
       145
             R. Doc. 84 at 6.

                                                  35
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 36 of 38



        The claimants here (including Plaintiffs, GEICO, Boudreau, St. Clair, and TK Boat

Rentals) contend that Extreme Fishing had privity or knowledge of Boudreau’s acts of negligence

in operating the vessel and in failing to inspect the vessel for defects.146 Owners and bareboat

charterers have “a duty to inquire about conditions and practices likely to produce or contribute to

loss, unless appropriate means are adopted and adhered in order to prevent loss.” Gabarick v.

Laurin Mar. (Am.), Inc., 900 F. Supp. 2d 669, 677 (E.D. La. 2012) (citing Avera v. Fla. Towing

Corp., 322 F.2d 155, 156 (5th Cir. 1963)). “Privity and knowledge are deemed to exist where the

owners had the means of knowledge or, as otherwise stated, where knowledge would have been

obtained from reasonable inspection.” Id. (citing China Union Lines, Ltd. v. A.O. Andersen & Co.,

364 F.2d 769, 787 (5th Cir. 1966)). Negligent failure to maintain equipment aboard a vessel,

where such failure contributes to the accident, generally precludes limitation. See Brister v. A.W.I.,

Inc., 946 F.2d 350, 356 (1991) (citing In re Read, 224 F. Supp. 241, 251 (S.D. Fla. 1963) (negligent

failure to inspect could preclude limitation), and Verdin v. C & B Boat Co., 860 F.2d 150, 156 (5th

Cir. 1988) (failure to inspect equipment on regular basis constituted “continuing act of negligence”

sufficient to preclude limitation)).

        On this record, the Court cannot resolve the first prong of the limitation analysis: it cannot

determine whether the engine’s failure or Boudreau’s failure to sound the horn caused or

contributed to the collision. While Boudreau testified that he intended to put the M/V Super Strike

in neutral, other passengers testified that the vessel never changed speed.147 Also contrary to

Boudreau and Rogers’ testimony, the passengers testified that only the starboard engine was fully


        146
             TK Boat Rentals also argues that Extreme Fishing had privity and knowledge of Boudreau’s failure to get
the hours of sleep mandated by statute. The Court is unpersuaded that Boudreau’s sleeplessness is relevant to the
incident for the reasons previously stated by the Court in denying TK Boat Rentals’ negligent entrustment claim. R.
Doc. 186 at 19-20.
         147
             R. Docs. 247-3 at 25, 58-65, 73 (Boudreau testimony); 251-1 at 13 (Siria testified that he believed the
M/V Super Strike crossed the river at five to ten miles per hour, and that the vessel was never adrift); 251-3 at 8-9
(Edwards testified that, seconds prior to the collision, the M/V Super Strike had slowed).

                                                         36
    Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 37 of 38



operational as the M/V Super Strike crossed the river.148 Additionally, Rogers’ testimony that the

engines were in reverse just prior to the collision conflicts with Boudreau’s testimony that the M/V

Super Strike was in neutral.149 These disputed facts, together with the undisputed testimony about

the earlier occurrences of engine stalling, raise questions about whether the engine failure

contributed to the collision. Furthermore, it is undisputed that Boudreau did not use his horn to

signal his intentions, that he never kept the horn within his reach in the wheelhouse, and that

Wetzel hired Boudreau because of his experience fishing with Boudreau.150 It would be reasonable

to infer from these facts that Extreme Fishing may have had knowledge of at least one of

Boudreau’s allegedly negligent practices, which compromises its ability to limit liability at this

juncture. But, of course, Extreme Fishing rejects any such inference. Given the foregoing

disputes, the Court cannot conclude on summary judgment that either Boudreau’s failure to inspect

the vessel or his failure to sound the horn was or was not a cause of the collision. Therefore,

granting Extreme Fishing the right to limit its liability is inappropriate at this time. See Howard

v. Offshore Liftboats, LLC, 2016 WL 74448, at *2 (E.D. La. Jan. 6, 2016) (“summary judgment is

not available on claims for limitation of liability before it has been determined which acts of

negligence or conditions of unseaworthiness caused the incident-in-question”) (citing In re OMI

Envtl. Sols., 2014 WL 2158492 (E.D. La. May 23, 2014)).




        148
             R. Docs. 247-3 at 47; 251-5 at 3; 253-5.
        149
             R. Docs. 247-3 at 62-63, 65; 251-5 at 5.
         150
             R. Docs. 251-2 at 10-12; 251-6 at 4. Although Boudreau’s failure to sound the horn would constitute a
rule violation, see 33 C.F.R. § 83.34, Plaintiffs do not argue that the Pennsylvania Rule applies. Nonetheless, the
Court is cognizant that the Pennsylvania Rule may well apply in these circumstances, shifting the burden to Extreme
Fishing to show that Boudreau’s violation, and, by extension, Extreme Fishing’s negligent hiring of Boudreau, could
not have contributed to the accident. See, e.g., Waterman S. S. Corp. v. Gay Cottons, 414 F.2d 724, 736-37 (5th Cir.
1969) (applying the Pennsylvania Rule in an unseaworthiness case to preclude limitation).

                                                        37
      Case 2:17-cv-01545-BWA-KWR Document 278 Filed 08/07/19 Page 38 of 38



IV.     CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion of Andre Boudreau and GEICO Marine Insurance

Company for summary judgment (R. Doc. 192) is DENIED.

        IT IS FURTHER ORDERED that the motion of Andre Boudreau and GEICO Marine

Insurance Company to strike (R. Doc. 219) is DENIED.

        IT IS FURTHER ORDERED that the motion of AGCS Marine Insurance Company for

summary judgment (R. Doc. 211) is GRANTED IN PART. On the issue of competing “other

insurance” clauses, the Court concludes that GEICO and AGCS are co-primary insurers

responsible for their pro rata share of the loss. To the extent AGCS seeks relief in its motion for

summary judgment at variance with the Court’s ruling that AGCS and GEICO are co-primary

insurers for the loss, the motion is DENIED IN PART.

        IT IS FURTHER ORDERED that Extreme Fishing’s motion for summary judgment on its

right of limitation of liability (R. Doc. 247) is DENIED.

        New Orleans, Louisiana, this 7th day of August, 2019.


                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




                                                  38
